THE COURT.
—The defendant was convicted of an assault with a deadly weapon, and was sentenced to two years’ imprisonment in the state prison; and an appeal appears to have been regularly taken on his behalf from the judgment and from an order denying a motion for a new trial. We have examined the record and see no prejudicial error; and as we have recently received a written communication from the defendant, in which he states that he had just learned that the appeal had been taken; that it was taken without his knowledge and against his express direction; and that— while he asserts his innocence — he does not desire a new trial, but prefers to finish his short term of imprisonment,— we do not deem it necessary to enter upon a detailed discussion of the case.
The judgment and order appealed from are affirmed.